Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 15 June 1776
From: Livingston, Henry Beekman
To: Washington, George



May it please your Excellency.
Fort Constitution [N.Y.]15th June 1776

The enclosed is the Proceedings of the Court, Mentioned in a Letter given Captn Childs for your Excellency. I have since I wrote ⟨it⟩ learnt that the pay Rolls which I have had inclosed are ⟨not made⟩ out as they ought to be. I will draw them ⟨a⟩new and bring them with Me on Monday as I just received Your orders by Coll Clinton & Majr Schuyler the Coll has just left us and desires I will stay till he returns from New Winsor which will be on Monday next. I remain Your Excellencies Most Obt Humble Sert

Henry B: Livingston ⟨Lt Col.⟩

